Citation Nr: 0525084	
Decision Date: 09/14/05    Archive Date: 09/21/05

DOCKET NO.  02-19 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to November 
1969.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO).

The Board notes that the veteran's original claims folder 
could not be located and that the present claims folder has 
been rebuilt.

The veteran testified at a hearing before a Decision Review 
Officer (DRO) at the RO in March 2003 and at a 
videoconference hearing which was held in January 2004 before 
the undersigned Veterans Law Judge.  Transcripts of these 
hearings have been associated with the veteran's VA claims 
folder.

This case was previously before the Board and was remanded to 
the VA Appeals Management Center (AMC) in Washington, DC in 
June 2004.  


FINDING OF FACT

A preponderance of the objective medical evidence of record 
indicates that the veteran's low back disability, identified 
as severe lumbar degenerative disk and degenerative joint 
disease with neurogenic claudication and poly radiculopathy, 
is not related to his active service.


CONCLUSION OF LAW

Peripheral neuropathy of the lower extremities was not 
incurred in or aggravated in service and may not be so 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to service connection for a low 
back disability.  

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusion.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat.  2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See  38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2004).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (the Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the August 2002 Statement of the Case (SOC) and 
the May 2003 and June 2005 Supplemental Statement of the Case 
(SSOC) of the pertinent law and regulations, of the need to 
submit additional evidence on his claim, and of the 
particular deficiencies in the evidence with respect to his 
claim.  

More significantly, pursuant to the June 2004 Board remand, a 
letter was sent to the veteran in June 2004, with a copy to 
his representative, which was specifically intended to 
address the requirements of the VCAA.  The letter enumerated 
what the evidence must show to establish entitlement to 
service connection, namely, an inservice injury or disease; a 
current disability; and competent medical evidence showing a 
relationship between the current disability and the inservice 
injury or disease.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See  38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the June 
2004 VCAA letter, the RO notified the veteran that VA was 
responsible for getting "Relevant records held by any 
Federal Agency.  This may include medical records from the 
military, from VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration."  See the June 23, 2004 letter, page 4.  The 
RO also informed the veteran that VA will make reasonable 
efforts to get "Relevant records not held by any Federal 
Agency.  This may include medical records from State or local 
governments, private doctors and hospitals, or current or 
former employers."  Id.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In 
this regard, the June 2004 VCAA letter advised the veteran to 
give the RO enough information about relevant records so that 
they could request them from the agency or person who has 
them.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  In this case, the June 2004 letter 
informed the veteran: "Please provide us with any evidence 
or information you may have pertaining to your claim."  See 
the June 23, 2004 letter, page 2 (emphasis in original).

The Board therefore finds that the June 2004 letter, the 
August 2002 SOC, and the May 2003 and June 2005 SSOC properly 
notified the veteran and his representative of the 
information and medical evidence, not previously provided to 
VA that is necessary to substantiate the claim, and properly 
indicated which information and evidence is to be provided by 
the veteran and which VA would attempt to obtain on his 
behalf.  

The Board further notes that, even though the VCAA letter 
requested a response within 60 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. 
§ 5103(b) [evidence must be received by VA within one year 
from the date notice is sent].  One year has elapsed since 
the June 2004 letter.  

One final comment regarding notice is in order.  The veteran 
was provided notice of the VCAA in June 2004, following the 
initial adjudication of this claim by rating decision in 
April 2002.  The Board is of course aware of the Court's 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
which appears to stand for the proposition that VCAA notice 
must be sent prior to adjudication of the issue by the RO.  
While that was not done in this case, the Board does not 
believe that the veteran has been prejudiced by such failure 
in timing.  His claim was readjudicated by the RO in the May 
2003 and June 2005 SSOC, following issuance of the June 2004 
VCAA notice letter.  The veteran was provided with ample 
opportunity to respond to this letter.    

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 (2005) that timing errors such as this do 
not have the natural effect of producing prejudice and, 
therefore, prejudice must be pled as to it.  In Mayfield, the 
timing-of-notice error was found to be sufficiently remedied 
and cured by subsequent provision of notice by the RO, such 
that the appellant was provided with a meaningful opportunity 
to participate effectively in the processing of her claim by 
VA.  As discussed immediately above, this claim was 
readjudicated after the veteran was accorded ample 
opportunity to respond to VCAA notice.  Neither the veteran 
nor his representative has contended that he was in any way 
prejudiced by the timing of the VCAA notice.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that all relevant evidence necessary for an 
equitable resolution of this issue has been identified and 
obtained, to the extent possible.  The evidence of record 
includes VA and private medical records and reports of VA 
examinations, which will be described below.  

The Board finds that the June 2004 remand instructions have 
been complied with to the extent possible.  Cf. Stegall v. 
West, 11 Vet. App. 268, 271 (1998), [where the remand orders 
of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance].  VA's 
compliance as to the Board's VCAA concerns, expressed in the 
June 18, 2004 remand, has been documented above.  

In the June 2004 remand, the Board noted that the present 
claims folder had been rebuilt and that there was no 
indication in the record as to what efforts were made to 
locate the veteran's original claims folder.  In response, 
the AMC noted in the June 2005 SSOC that thorough searches 
for the file were conducted in April 2000, April 2000, and 
September 2000 without success.  Per the June 2004 remand, 
another thorough search was conducted in June 2005, without 
success.  

The Board finds that VA has exerted all reasonable efforts to 
locate the veteran's original claims folder.  While it is 
most regrettable that the veteran's file was lost, diligent 
efforts were made to find it.  The duty to assist addresses 
reasonable efforts to identify and secure relevant evidence; 
successful results of such efforts unfortunately cannot be 
guaranteed.  In any event, the current claims folder includes 
the veteran's original service medical records as well as 
private and VA medical records.  
  
By way of the June 2004 VCAA letter and the June 2005 SSOC, 
the AMC has notified the veteran of the lost file, informed 
him of the efforts made to locate them, explained alternative 
methods of proving his claim, and reminded him it ultimately 
was his responsibility to obtain evidence.  Thus, the RO 
complied with regulatory requirements as concerns the lost 
file.  38 C.F.R. § 3.159(e) (2004).  

In the June 2004 remand, the Board indicated that the veteran 
should be afforded a VA examination to determine the etiology 
of any low back disability.  The examiner was instructed to 
provide answers to specific questions posed by the Board.  
The record reflects that the veteran was afforded a VA 
examination in June 2004 and that the examiner responded to 
all questions posed.  

There is no indication that there currently exists any 
evidence which has a bearing on this case which has not been 
obtained.  The veteran and his representative have not 
identified any outstanding evidence.  As noted above, the 
veteran stated in July 2005 that he wanted his case 
immediately forwarded to the Board.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the VCAA.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his claim.  See 38 C.F.R. § 3.103 (2004).  The veteran 
testified at hearings before a DRO in March 2003 and before 
the  undersigned Veterans Law Judge in January 2004.  

Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities, including 
arthritis, when manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2004).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2004).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in- service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).



Presumption of soundness/aggravation

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  See 38 U.S.C.A. § 1111 (West 2002); 
see also Crowe v. Brown, 7 Vet. App. 238, 245 (1995).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a) (2004).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, the VA must show 
by clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  It was concluded 
that the provisions of 38 C.F.R. § 3.304(b) are inconsistent 
with 38 U.S.C. § 1111 insofar as § 3.304(b) states that the 
presumption of sound condition may be rebutted solely by 
clear and unmistakable evidence that a disease or injury 
existed prior to service. It was held that 38 C.F.R. § 
3.304(b) is therefore invalid and should not be followed.  
See VAOPGCPREC 3-2003.

In making a determination as to whether clear and 
unmistakable evidence exists in order to rebut the statutory 
presumption of soundness, the Board must consider all 
medically accepted evidence bearing on whether the veteran 
was suffering from the disorder in question prior to 
induction and should give weight to particular evidence based 
on accepted medical standards and medical knowledge regarding 
the known characteristics of particular disorders.  See 
Harris v. West, 203 F.3d 1347, 1350 (Fed. Cir. 2000).

Aggravation for purposes of entitlement to VA compensation 
benefits requires more than that a pre-existing disorder 
become intermittently symptomatic during service; rather, 
there must be permanent advancement of the underlying 
pathology.  Temporary or intermittent flare-ups during 
service of a preexisting disorder are not considered 
aggravation of the disorder unless the underlying condition, 
as contrasted to the symptoms, is worsened.  See Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991); Verdon v. Brown, 8 
Vet. App. 529, 536-7 (1996).

Analysis

The veteran seeks service connection for a low back 
disability.  He has conceded that a low back disability 
existed prior to service and contends that it was aggravated 
by extremely heavy labor aboard ship.  See the veteran's VA 
Form 9, dated October 20, 2002.  

The Board's initial inquiry centers on whether the veteran 
had a low back disability which preexisted service.  As noted 
above, a veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  See 38 U.S.C.A. § 1111.

In this case, it is undisputed that the veteran's November 
1965 service entrance examination reflects a diagnosis of 
chronic back pain.  However, the June 2004 VA examiner 
stated, after reviewing the claims file including the service 
medical records, that the veteran's current condition did not 
exist prior to service.  
The VA examiner noted that the veteran's condition prior to 
service was described very clearly and repeatedly as lumbar 
strain.  In addition, the veteran had normal 
X-rays of his lumbar spine in 1978, fully 9 years after 
discharge.  The Board concludes, based on this evidence, that 
there is not clear and unmistakable evidence that the 
veteran's current low back disability, severe lumbar 
degenerative disk and degenerative joint disease with 
neurogenic claudication and poly radiculopathy, preexisted 
his military service.  See 38 C.F.R. § 3.304(b) (2004).  

As discussed above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability [to 
include within the presumptive period]; and (3) medical 
nexus.  See Hickson, supra.

As already noted, the June 2004 VA examination indicated that 
the veteran's current condition, confirmed by X-rays in June 
1994, was severe lumbar degenerative disk and degenerative 
joint disease with neurogenic claudication and poly 
radiculopathy.  Therefore, Hickson element (1), current 
disability, is satisfied to that extent.  Crucially, the 
current disability does not include lumbar strain.

With respect to Hickson element (2), the service medical 
records indicate that in July 1969 the veteran asked to be 
evaluated for back pain.  Physical examination noted 
tenderness over the lower lumbar spine.  No diagnosis was 
given, although he was prescribed Robaxin for three days.  
Hickson element (2) has therefore been met to that extent.   
The Board adds, however, that there is no evidence of 
arthritis within the one-year presumptive period after 
service.  See 38 C.F.R. §§ 3.307, 3.309.  Degenerative 
changes in the lumbar spine were initially shown in June 
1994, approximately 25 years after service.

With respect to Hickson element (3), medical nexus, the 
question presented here is essentially medical in nature.  
The Board is prohibited from exercising its own independent 
judgment to resolve medical questions.  See Colvin v. 
Derwinski, 
1 Vet. App. 171, 175 (1991).  However, the record on appeal 
contains medical opinions that have been submitted by the 
veteran or obtained by the AMC.  

In a September 2001 statement, J.K., D.C., opined that the 
veteran's condition - multilevel arthropathy, disc 
degeneration with associated disc protrusions and minimal 
stenosis - began due to heavy labor type activities (i.e., 
working dry docks) while in the service.  The chiropractor 
stated that such hard labor would have directly affected the 
veteran's lower back condition, accelerating and causing more 
diffuse damage throughout the years.  In a June 2002 
statement, H.P.L., M.D. also reported that the veteran's 
military service was consistent with causing severe lumbar 
osteoarthritis with resulting lumbar stenosis.  

The only other nexus opinion of record is that of the June 
2004 VA examiner, who opined that it was less likely than not 
that the current low back condition, described as severe 
lumbar degenerative disk and degenerative joint disease with 
neurogenic claudication and poly radiculopathy, was caused by 
his military service.  

Clearly, there is a conflict in the medical evidence 
regarding the etiology of the veteran's low back disability, 
specifically whether the veteran's military service is 
implicated.  By law, the Board is obligated under 38 
U.S.C.A.. § 7104(d) to analyze the credibility and probative 
value of all evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide reasons 
for its rejection of any material evidence favorable to the 
veteran.  See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicator . 
. .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).

After reviewing all the evidence of record, the Board finds 
that the preponderance of the medical evidence is against 
service connection for the veteran's low back disability.  
There is no indication that either the chiropractor or Dr. 
H.P.L. reviewed the claims file in rendering their opinions 
regarding the potential source of the veteran's low back 
disability.  As such, it strongly appears that the examiners' 
opinions were based on the veteran's reported history.  The 
Court has held that the Board is not bound to accept a 
physician's opinion when it is based exclusively on the 
recitations of a claimant.  See, e.g., Reonal v. Brown, 5 
Vet. App. 458, 461 (1993).  In addition, neither examiner 
attempted to explain how the one in-service complaint of back 
pain, which did not even result in a diagnosis, could be 
indicative of what they appear to believe was a life-altering 
disability.  Nor do they explain the decades-long gap between 
the sole in-service back complaint in July 1969 and the 
clinically identified onset of degenerative changes in June 
1994.  This is a critical omission.

In contrast, the June 2004 VA examiner took a complete 
history from the veteran and reviewed the entire claims file, 
which specifically included the service medical records as 
well as the September 2001 and June 2002 medical opinions.  
In addition, the June 2004 VA examiner's opinion was 
solicited by the Board for the specific purpose of answering 
questions pertaining to the etiology of the veteran's low 
back disability.  The examiner's entire attention was thus 
focused on the central medical questions surrounding this 
appeal.  

The Board additionally observes that the VA examiner's 
opinion appears to be congruent with the medical evidence.  
That is, the VA examiner in essence stated that the veteran 
may have had back strain in his younger days, but the current 
degenerative disease of the lumbar spine is a different 
disease entity which began many years after service.  This 
conclusion appears to mirror the medical records, in 
particular the 1978 X-ray, done a number of years after 
service, which was negative for degenerative changes. 

For these reasons, the Board places greater weight of 
probative value on the opinion of the June 2004 VA examiner 
than it does on the other opinions of record, one of which is 
by a chiropractor.  See Black v. Brown, 10 Vet. App. 297, 284 
(1997) [in evaluating the probative value of medical 
statements, the Board looks at factors such as the individual 
knowledge and skill in analyzing the medical data].  

To the extent that the veteran himself, through his 
statements and hearing testimony, contends that his low back 
disability is related to military service, it is now well 
established that laypersons without medical training, such as 
the veteran, are not competent to comment on medical matters 
such as diagnosis, date of onset or cause of a disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

In short, for the reasons and expressed above, the Board 
concludes that Hickson element (3), medical nexus, has not 
been satisfied and the veteran's claim fails on that basis.  
Consequently, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a low back disability.  The benefit 
sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for a low back disability 
is denied.  



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


